DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 05 January 2021.

Claims 1 and 11 are currently amended, claim 2 is as originally presented, claim 10 is cancelled and claims 3-9 and 12 were previously cancelled.  In summary, claims 1, 2 and 11 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.








This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U. S. Patent Application Publication 2007/0009181 A1, already of record, hereafter ‘181) and in view of Sekine (U. S. Patent Application Publication .

Regarding claim 1 (Currently Amended), Leung teaches an image processing device (‘181; fig. 1, system 10; ¶ 0034-0036) comprising: afirst image processing circuit (‘181; fig. 2, element 31; ¶ 0049-0018); a first conversion circuit (‘181; fig. 1, element 104; ¶ 0017-0019; sub-matrix rotation circuit) configured to receive a first pixel data array outputted from the first image processing circuit (‘181; fig. 6; input data matrix 120’into registers 150a through 150n) and to convert the first pixel data array into a second pixel data array by converting an arrangement of pieces of pixel data included in the first pixel data array pixel by pixel (‘181; fig. 6, element 122’; ¶ 0026-0028), the first and the second pixel data array each being an aggregate of a plurality of pieces of pixel data (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes), the pieces of pixel data being data corresponding to pieces of pixels (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes), the pixel data comprising a plurality of bits (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes; each byte consisting of 8 bits), an aggregate of the pixels forming a pixel array (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes); wherein the pixel array is a two-dimensional array comprising MxN pixels (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes), M satisfying M>2 (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes), N satisfying N>2 (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes), and the first conversion circuit is configured to perform the converting by processing M pieces of pixel data in parallel N times, the M pieces of pixel data being column data, the first conversion circuit is configured to convert the first pixel data array into the second pixel data array by transposing a square matrix second image processing circuitperform, on the second pixel data array outputted from the first conversion circuit, image processing that does not depend on positional relationships among pieces of pixel data in the second pixel data arraysecond image processing circuit
Sekine, working in the same field of endeavor, however, teaches a second image processing circuit (‘808; fig. 10, element 74; ¶ 0105; correction curve processing)perform, on the second pixel data array outputted from the first conversion circuit, image processing that does not depend on positional relationships among pieces of pixel data in the second pixel data array (‘808; fig. 10, element 74; ¶ 0105; correction curve processing that does not depend on positional relationships among pieces of pixel data)second image processing circuit
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the second processing and rearrangement circuits as taught by Sekine with the an image processing device as taught by Leung for the benefit of providing additional pixel value correction processing and then restoring the pixel image order to that of the original image for proper display.

In regard to claim 2 (Original), Leung and Sekine teach the image processing device of Claim 1 and further teach wherein M=N is satisfied (‘181; fig. 6, elements 121’ and 122’, ¶ 0018; array of 16 x 16 bytes, M=N=4).

Claims 3-10 (Cancelled).

Regarding claim 11 (Currently Amended), Leung teaqches an image processing method (‘181; fig. 1, system 10; ¶ 0034-0036) comprising: afirst image processing step (‘181; fig. 2, element 31; ¶ 0049-0018); a first conversion step of converting a first pixel data array outputted in the first image processing step into a second pixel data array by converting an arrangement of second processing step of performing, on the second pixel data array outputted from the first conversion step, image processing that does not depend on positional relationships among pieces of pixel data in the second pixel data array second processing step and reconverting the second pixel data array into the first pixel data array.
Sekine, working in the same field of endeavor, however, teaches a second processing step (‘808; fig. 10, element 74; ¶ 0105; correction curve processing) of performing, on the second pixel data array outputted from the first conversion step, image processing that does not depend on positional relationships among pieces of pixel data in the second pixel data array (‘808; fig. 10, element 74; ¶ 0105; correction curve processing that does not depend on positional relationships among pieces of pixel data)  second processing step and reconverting the second pixel data array into the first pixel data array (‘808; fig. 10, element 74; ¶ 0106; second rearrangement (conversion) circuit rearranges the pixel data that has undergone the LUT correction performed by the LUT sections return the rearranging order (arrangement) of the pixel data) for the benefit of providing additional pixel value correction processing and then restoring the pixel image order to that of the original image for proper display.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the second processing and rearrangement circuits as taught by Sekine with the an image processing device as taught by Leung for the benefit of providing additional pixel value correction processing and then restoring the pixel image order to that of the original image for proper display.

Claim 12 (Cancelled).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 11 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above that presents a new grounds of rejection that was necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 05 January 2021 are primarily based upon the extensively amended claim features incorporated into independent claims 1 and 11.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Sekine is now relied upon for showing many of these added features.

The Applicant is encouraged to review the International Search Report submitted with the application on 18 December 2019 where the Sekine reference is used to reject all 12 claims of the PCT application.  The Examiner agrees with this assessment of this document except that the Sekine implementation does not use a straight digital image input as it is coupled to a Bayer imaging sensor 

As was discussed in the interview with the Examiner and the attorney of record on 15 December 2020, the features of processing image data in a manner as shown in the specification might increase the probability of saving power in a display image data processing chain by reducing power consumption due to bit level data switching between logic levels in two image processing stages - this probable power saving is the stated goal of the invention, although the current claim set does not appear to directly address any power saving features or probabilities of saving power.

The Applicant’s remarks cover this probable power saving reasoning but the Examiner is not persuaded that any overall power saving over doing straight through processing is obtainable as there is no accounting for the constant (static) power drain due to the two additional pixel data conversion circuits AND the additional logic level switching power that occurs within the two additional circuits. The break-even power consumption situation with the added circuitry might only occur with rapidly changing video scenes.

Claims 1 and 11 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claim 2 is rejected for being dependent upon a rejected base claim and for the additional features that the claim adds as shown in the claim rejection section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613